

Exhibit 10.3.4
SECOND AMENDMENT
TO THE
TELEFLEX 401(k) SAVINGS PLAN




Background Information


A.
Teleflex Incorporated (“Company”) maintains the Teleflex 401(k) Savings Plan
(“Plan”) for the benefit of its eligible employees and the eligible employees of
its affiliated entities that have elected to participate in the Plan and their
beneficiaries.

B.
Section 13.02 of the Plan authorizes the Financial Benefit Plans Committee
(“Committee”) to amend the Plan in accordance with its charter and bylaws.

C.
In accordance with its delegated authority, effective January 1, 2017, the
Committee desires to amend the Plan to revise the process for determining a
Participant’s beneficiary in the case of (i) the Participant’s divorce from the
designated Beneficiary, (ii) the simultaneous death of the Participant and
designated Beneficiary, and (iii) the killing of the Participant by the
designated Beneficiary.

Second Amendment to the Plan


Effective with respect to Plan payments resulting from any Participant death
that occurs on or after January 1, 2017, the Committee hereby amends the Plan as
follows:


1.
Section 1.07, “Beneficiary” is hereby amended in its entirety as follows (with
additional or revised text shown in bold for illustrative purposes only):

Section 1.07    BENEFICIARY.
A.    The Participant’s Spouse;
B.    The person, persons or trust designated by the Participant, with the
consent of the Participant’s Spouse if the Participant is married, as direct or
contingent beneficiary in a manner prescribed by the Plan Administrator; or
C.    If the Participant has no Spouse and has made no effective Beneficiary
designation, the Participant’s estate.
A married Participant may designate a person, persons or trust other than his
Spouse as Beneficiary, provided that such Spouse consents in writing in a manner
prescribed by the Plan Administrator. The Spouse’s consent must be witnessed by
a notary public or the Plan Administrator (or its representative) and must be
limited to and acknowledge the specific non-Spouse Beneficiary(ies) (including
any class of Beneficiaries) designated by the Participant. If the Participant
wishes to subsequently change Beneficiary(ies), the consent of the Spouse must
be obtained again. Spousal consent shall not be required if the Participant
establishes to the satisfaction of the Plan Administrator that the consent
cannot be obtained because the Spouse cannot be located or because of such other
circumstances as the Secretary of the Treasury may prescribe by regulations. A
subsequent Spouse of a Participant shall not be bound by a consent executed by
any previous Spouse of the Participant.
Any prior designation of a Beneficiary shall be revocable at the election of the
Participant at any time in the manner and form prescribed by the Plan
Administrator until the payment commencement date. The number of revocations
shall not be limited. If more than one Beneficiary is designated by the
Participant, such Beneficiaries who survive the Participant shall share equally
in any death benefit unless the Participant indicates to the contrary, in
writing. If a Beneficiary predeceases the Participant, such deceased Beneficiary
shall not share in any death benefit and those Beneficiaries who survive the
Participant shall share in any death benefit equally, or, if different, in the
proportions designated by the Participant. In the event that the order of the
deaths of the Participant and any Beneficiary cannot be determined or have
occurred within 120 hours (five days) of each other, the Beneficiary shall be
deemed to have predeceased the Participant. A Beneficiary’s right to (and the
Plan Administrator’s, the Committee’s, or the Trustee’s duty to provide to the
Beneficiary) information or data concerning the Plan does not arise until the
Beneficiary first becomes entitled to receive a benefit under the Plan.
Unless the Participant has indicated otherwise on the beneficiary designation,
any designation of a beneficiary identified as Participant’s Spouse shall be
deemed revoked by the divorce of the Participant and such Beneficiary. Except as
provided to the contrary under a qualified domestic relations order: (i) a
Participant may, subsequent to a divorce, designate someone other than his
former Spouse as Beneficiary; and (ii) if a divorced Participant remarries, the
new Spouse shall have all of the rights of a Spouse as set forth herein and any
prior written Beneficiary designation by the Participant shall be automatically
revoked and subject to the rights of the subsequent Spouse. If an alternate
payee under a qualified domestic relations order, as defined in Code Section
414(p), should die before payment of the benefit assigned to the alternate payee
occurs, the portion of the Participant’s Account assigned to the alternate payee
shall revert to the Participant unless the qualified domestic relations order
permits the alternate payee to designate a Beneficiary and a Beneficiary has in
fact been designated to whom the benefit may be paid.


2.
Section 5.05, “Designation of Beneficiary,” is hereby amended in its entirety as
follows (with additional or revised text shown in bold for illustrative purposes
only):

    
Section 5.05    DESIGNATION OF BENEFICIARY. A Participant may, from time to
time, designate in writing a Beneficiary or Beneficiaries, contingently or
successively, to whom his Nonforfeitable Account shall be paid in the event of
his death. A Participant’s Beneficiary designation shall not be valid unless the
Participant’s Spouse consents (in accordance with the requirements of Code
Section 417) to the Beneficiary designation or to any change in the Beneficiary
designation. A Participant’s Beneficiary designation does not require spousal
consent if the Participant’s Spouse is the Participant’s designated Beneficiary.
The Plan Administrator shall prescribe the form for the written designation of
Beneficiary and, upon the Participant's filing the form with the Plan
Administrator and the Plan Administrator’s receipt of the form prior to the
Participant’s death, the Participant shall effectively revoke all designations
filed prior to that date by the same Participant. Notwithstanding the foregoing,
a Participant may designate a Beneficiary through the use of any alternative
media as provided in Section 9.15 of the Plan. Subject to the provisions of this
Section, if more than one person is designated as a Beneficiary, each shall have
an equal share unless the designation directs otherwise. Any designation, change
or revocation by a Participant shall be effective only if it is received by the
Plan Administrator before the death of such Participant.
Unless the Participant has indicated otherwise on the beneficiary designation,
any designation of a beneficiary identified as Participant’s Spouse shall be
deemed revoked by the divorce of the Participant and such Beneficiary. Such
revocation shall be effective upon receipt of acceptable documentary evidence of
divorce delivered to the Plan Administrator. The Plan Administrator shall not be
liable for any payment or transfer made to a Beneficiary in the absence of such
documentation. Notwithstanding anything to the contrary in this Section, any
domestic relations order submitted to and qualified by the Plan Administrator at
any time prior to the final transfer and/or payment of the Participant’s Account
shall be deemed to constitute acceptable documentary evidence of divorce.
Unless provided otherwise in this Section, a Participant’s Beneficiary
designation may be changed only by the Participant making a new Beneficiary
designation in accordance with the rules and procedures established by the Plan
Administrator. Any new Beneficiary designation, change or revocation by a
Participant shall be effective only if it is received by the Plan Administrator
before the Participant’s death. Notwithstanding the foregoing, a Participant’s
Beneficiary designation shall also be subject to the following: (i) in the event
that the death of the Participant or any Beneficiary is the result of a criminal
act involving any other Beneficiary, a person convicted of such criminal act
shall not be entitled to receive any undistributed amounts credited to the
Participant’s Account; (ii) to be entitled to receive any undistributed amounts
credited to the Account at the Participant’s death, any person or persons
designated as a Beneficiary must be alive and any entity designated as a
Beneficiary must be in existence at the time of the Participant’s death; and
(iii) in the event that the order of the deaths of the Participant and any
primary Beneficiary cannot be determined or have occurred within 120 hours of
each other, the Participant shall be deemed to have survived.


3.
Section 5.17, “Facility of Payment,” is hereby amended by adding to the end of
such Section language to read as follows:

In clarification of the foregoing provisions regarding any minor, as long as a
Beneficiary remains a minor, any inherited Account opened for such Beneficiary
shall be controlled by such person(s) demonstrated to the Plan Sponsor’s
satisfaction to be authorized to act on behalf of the minor. The minor’s
representative may be (i) the court-appointed guardian or conservator, (ii) a
person named to serve as the minor’s representative in the Participant’s last
will and testament admitted to probate, or (iii) such other person deemed by the
Plan Sponsor to be authorized to act for the minor. A minor is a person who has
not yet reached the age of majority for the ownership of investments under the
law of the state of the minor’s domicile. A former minor may request that the
inherited Account be transferred to him or her at any time after attaining the
age of majority.


4.
All other provisions of the Plan shall remain in full force and effect.

                    
TELEFLEX INCORPORATED
                    
    
By:     /s/ Cameron P. Hicks                

Date:     December 21, 2016                


1

